DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-6) in the reply filed on 02/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanada et al. (US 2009/0098398 A1).
Considering claim 1, Yanada discloses a tin solution for tin film formation containing; 	tin methanesulfonate; methanesulfonic acid; water; isopropyl alcohol; and 	poly (ethylene glycol) based non-ionic surfactant (Table 1, example 7).
Yanada further teaches that alternative non-ionic surfactants are polyoxyethylene alkyl ethers [0045]. 
Yanada does not explicitly disclose that the alkyl in the polyoxyethylene alkyl ethers is a polyethylene. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed that the alkyl in the polyoxyethylene alkyl ethers is a polyethylene, because any alkyl group with number of carbon atoms 4 or higher would meet the claim. 

Considering claim 6, Yanada discloses a concentration of the methanesulfonic acid in the tin solution is 300 g/L, which converts to 300 (g/L) / 96 (g/mole) = 3 M (Table 1, example 7), which is within the claimed range of from 1 to 25 M.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanada et al., as applied to claim 1 above and further in view of Kazuyaki et al. (US 2004/0251143 A1).
Considering claims 2-5, Yanada does not disclose the polyethylene-block-poly (ethylene glycol) is a lauryl alcohol/ethylene oxide adduct.
However, Kazuyaki teaches that in tin plating solution preferably contains a nonionic surfactant with a function of providing a uniform appearance of the plating film. More specifically an example of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have polyoxyethylene lauryl ether as a polyoxyethylene alkyl ether in the tin solution of Yanada, because Kzuyaki teaches that preferred surfactant for providing a uniform appearance of the plating film is a nonionic surfactant such as polyoxyethylene lauryl ether [0017]. Furthermore, Kazuyaki suggests that ethylene oxide units is 9 or 10 [0017]. The lauryl group is equivalent to 5 ethylene units, therefore m + n = 15, and the ratio n/(m+n) = 10/15 = 0.67.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/WOJCIECH HASKE/Examiner, Art Unit 1794